DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
 
Claim Objections
Claims 7, 14, 19 are objected to because of the following informalities:  
Claim 7, line 2-3, recites “a thermal load” which is believed to be in error for: -- the [[a]] thermal load--;
Claim 14, line 2-3, recites “a thermal load” which is believed to be in error for: -- the one or more [[a]] thermal loads --;
Claim 19, line 2-3, recites “a compressor section of gas turbine engine”, which should be revised to: --a compressor section of the gas turbine engine--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 5, 10, 15 & 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, line 3, recites “one or more aircraft components”.  This renders the claim indefinite, as it is unclear if this limitation is the same as the “one or more aircraft components” thermal management system”, whereas the limitation in claim 2 is introduced in the context of being powered by a “power management system”, leading to ambiguity as to whether these are completely different components, or the same set of components. 
Claims 3 & 10, line 2, recites the limitation “the one or more turbines are closely coupled to the one or more electric generators”.  The term "closely” is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (the instant disclosure merely repeats the language “closely-coupled”, Para. 0039), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. “closely coupled” relative to what? what is considered “closely coupled” as opposed to something “not closely coupled”? does this require the components be directly coupled to each other, or merely within a vicinity of each other within the system?).
Claim 5, line 1-2, recites “the one or more thermal loads”. There is insufficient antecedent basis for this limitation in the claim.  Only “a thermal load” (singular) was previously introduced, not “one or more thermal loads”.
Claim 5, line 3, recites “one or more components of the aircraft”.  This renders the claim indefinite, as it is unclear whether this limitation is the same as the “one or more aircraft components” of claim 1, line 1, or if they are wholly different and separate components.
Claim 15, line 8, recites “the cooling airflow”.  There is insufficient antecedent basis for this limitation in the claim (only a “bleed airflow
Claim 18, line 3, recites “one or more components of the aircraft”.  This renders the claim indefinite, as it is unclear whether this limitation is the same as the “one or more aircraft components” of claim 15, line 6, or if they are wholly different and separate components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 5,899,085, cited in the 04/29/2019 Information Disclosure Statement).
Regarding independent claim 1, Williams discloses a thermal management system (Williams Fig. 1 below) for one or more aircraft components, comprising:
a bleed airflow source 32 (“bleed air port” located at compressor 18, Col. 3, ln. 27-28) at a gas turbine engine of the aircraft (Williams Fig. 1);
one or more turbines 42 (“air turbine”, Col. 3, ln. 34-35 & ln. 45-55; Col. 4, ln. 60-67, Col. 5, ln. 11-12, Col. 5, ln. 40-49, Col. 5, ln. 62- Col. 6, ln. 6) configured to expand the bleed airflow (Id.), thus lowering a temperature of the bleed airflow (expanding the bleed airflow would naturally reduce its temperature), the bleed airflow driving rotation of the one or more Id., the bleed airflow drives the turbine 42 in various modes to drive the generator 104);
one or more heat exchangers 70 (“vapor cycle evaporator”, Col. 3, ln. 50-Col. 4, ln. 8) in fluid communication with the one or more turbines 42 (via the mixing valve 64 and passage 72, Williams Fig. 1 below), the one or more heat exchangers 70 configured to exchange thermal energy between the bleed airflow and a thermal load 71, 82 (“pressurized refrigerant” of a “vapor cycle environmental control system”, Col. 3, ln. 50-Col. 4, ln. 8); and
one or more electrical generators 104 (“motor/generator
Regarding claim 2, Williams discloses the thermal management system of claim 1, wherein the electrical energy is transmitted to a power management system 108 (“primary power system”) of the aircraft for use to power one or more aircraft components (Col. 4, ln. 9-22, “Electricity which is generated by the motor/generator 104 is delivered to the primary power system 108 and is either stored or delivered to other aircraft systems”, Williams Fig. 2).
Regarding claim 3, Williams discloses the thermal management system of claim 1, wherein the one or more turbines 42 are closely coupled to the one or more electrical generators 

    PNG
    media_image1.png
    650
    717
    media_image1.png
    Greyscale

Regarding claim 5, Williams discloses the thermal management system of claim 1, wherein the one or more thermal loads are one or more of an aircraft cockpit, passenger cabin, cargo compartment or one or more components of the aircraft (“air craft cabin” and “fuel heat sink”, Col. 3, ln. 45-Col. 4, ln. 8, “A recirculation fan 100 is provided for recirculating air from inside the aircraft cabin through the cabin evaporator 82 in order to re-cool the cabin air. The condenser 92 removes heat from the refrigerant utilized in the environmental control system 71 and conveys the heat to a fuel heat sink 101”).
Regarding claim 6, Williams discloses the thermal management system of claim 1, wherein the bleed airflow source is a compressor section 18 of a gas turbine engine 10 (Williams Fig. 1, Col. 3, ln. 24-33).
Regarding claim 7, Williams discloses the thermal management system of claim 1, wherein the one or more heat exchangers exchange thermal energy between the bleed airflow and a thermal load via a cooling medium (“pressurized refrigerant” of a “vapor cycle environmental control system”, Col. 3, ln. 50-Col. 4, ln. 8) flowed between the thermal load 71, 82 and the one or more heat exchangers 70.
Regarding independent claim 8, Williams discloses an aircraft comprising:
a gas turbine engine 10;
one or more thermal loads 71, 82 (“pressurized refrigerant” of a “vapor cycle environmental control system”, Col. 3, ln. 50-Col. 4, ln. 8); and
a thermal management system (Williams Fig. 1 above), including:
a bleed airflow source 32 (“bleed air port” located at compressor 18, Col. 3, ln. 27-28) at a gas turbine engine of the aircraft (Williams Fig. 1);
air turbine”, Col. 3, ln. 34-35 & ln. 45-55; Col. 4, ln. 60-67, Col. 5, ln. 11-12, Col. 5, ln. 40-49, Col. 5, ln. 62- Col. 6, ln. 6) configured to expand the bleed airflow (Id.), thus lowering a temperature of the bleed airflow (expanding the bleed airflow would naturally reduce its temperature), the bleed airflow driving rotation of the one or more turbines 42 (Id., the bleed airflow drives the turbine 42 in various modes to drive the generator 104);
one or more heat exchangers 70 (“vapor cycle evaporator”, Col. 3, ln. 50-Col. 4, ln. 8) in fluid communication with the one or more turbines 42 (via the mixing valve 64 and passage 72, Williams Fig. 1 below), the one or more heat exchangers 70 configured to exchange thermal energy between the bleed airflow and a thermal load 71, 82 (“pressurized refrigerant” of a “vapor cycle environmental control system”, Col. 3, ln. 50-Col. 4, ln. 8); and
one or more electrical generators 104 (“motor/generator”) operably connected to the one or more turbines 42 (Williams Fig. 1 below, via shaft 116, Col. 5, ln. 12-17, Col. 5, ln. 62-67), the one or more electrical generators 104 configured to convert rotational energy of the one or more turbines to electrical energy (Col. 5, ln. 40-48, Col. 5, ln. 62-67, Col. 6, ln. 15-16; the turbine 42 drives the generator 104 in modes 3, 4 & 6 to generate electricity).
Regarding claim 9, Williams discloses the aircraft of claim 8, wherein the electrical energy is transmitted to a power management system 108 (“primary power system”) of the aircraft for use to power one or more aircraft components (Col. 4, ln. 9-22, “Electricity which is generated by the motor/generator 104 is delivered to the primary power system 108 and is either stored or delivered to other aircraft systems”, Williams Fig. 2).
Regarding claim 10, Williams discloses the aircraft of claim 8, wherein the one or more turbines 42 are closely coupled to the one or more electrical generators 104 (Williams Fig. 1, the 
Regarding claim 12, Williams discloses the aircraft of claim 8, wherein the one or more thermal loads are one or more of an aircraft cockpit, passenger cabin, cargo compartment or one or more components of the aircraft (“air craft cabin” and “fuel heat sink”, Col. 3, ln. 45-Col. 4, ln. 8, “A recirculation fan 100 is provided for recirculating air from inside the aircraft cabin through the cabin evaporator 82 in order to re-cool the cabin air. The condenser 92 removes heat from the refrigerant utilized in the environmental control system 71 and conveys the heat to a fuel heat sink 101”).
Regarding claim 13, Williams discloses the aircraft of claim 8, wherein the bleed airflow source is a compressor section 18 of a gas turbine engine 10 (Williams Fig. 1, Col. 3, ln. 24-33).
Regarding claim 14, Williams discloses the aircraft of claim 8, wherein the one or more heat exchangers exchange thermal energy between the bleed airflow and a thermal load via a cooling medium (“pressurized refrigerant” of a “vapor cycle environmental control system”, Col. 3, ln. 50-Col. 4, ln. 8) flowed between the thermal load 71, 82 and the one or more heat exchangers 70.
Regarding independent claim 15, Williams discloses a method of thermal management of one or more aircraft components, comprising:
urging a bleed airflow from a bleed airflow source 32 at a gas turbine engine 10 of the aircraft (“bleed air port” located at compressor 18, Col. 3, ln. 27-28) toward one or more turbines 42 (“air turbine”, Col. 3, ln. 34-35 & ln. 45-55; Col. 4, ln. 60-67, Col. 5, ln. 11-12, Col. 5, ln. 40-49, Col. 5, ln. 62- Col. 6, ln. 6) of a thermal management system (Williams Fig. 1);

urging the cooling airflow (the cooled airflow from the turbines) through one or more heat exchangers 70 (“vapor cycle evaporator”, Col. 3, ln. 50-Col. 4, ln. 8) for thermal energy exchange with one or more thermal loads 71, 82 (“pressurized refrigerant” of a “vapor cycle environmental control system”, Col. 3, ln. 50-Col. 4, ln. 8); and
converting the rotational energy of the one or more turbines 42 to electrical energy at an electrical generator 104 (“motor/generator”) operably connected to the one or more turbines 42 (Williams Fig. 1 below, via shaft 116, Col. 5, ln. 12-17, Col. 5, ln. 40-48, Col. 5, ln. 62-67, Col. 6, ln. 15-16; the turbine 42 drives the generator 104 in modes 3, 4 & 6 to generate electricity).
Regarding claim 16, Williams discloses the method of claim 15, further comprising transmitting the electrical energy to a power management system 108 (“primary power system”)  of the aircraft for use to power one or more aircraft components (Col. 4, ln. 9-22, “Electricity which is generated by the motor/generator 104 is delivered to the primary power system 108 and is either stored or delivered to other aircraft systems”, Williams Fig. 2).
Regarding claim 18, Williams discloses the method of claim 15, wherein the one or more thermal loads 71, 82 are one or more of an aircraft cockpit, passenger cabin, cargo compartment or one or more components of the aircraft (“air craft cabin” and “fuel heat sink”, Col. 3, ln. 45-Col. 4, ln. 8, “A recirculation fan 100 is provided for recirculating air from inside the aircraft cabin through the cabin evaporator 82 in order to re-cool the cabin air. The condenser 92 removes heat from the refrigerant utilized in the environmental control system 71 and conveys the heat to a fuel heat sink 101”).
Regarding claim 19, Williams discloses the method of claim 15, wherein urging the bleed airflow from the bleed airflow source 32 comprises urging the bleed airflow from a compressor section 18 of the gas turbine engine 10. 
Regarding claim 20, Williams discloses the method of claim 15, wherein the one or more heat exchangers 70 exchange thermal energy between the bleed airflow and a thermal load 71, 82 via a cooling medium (“pressurized refrigerant” of a “vapor cycle environmental control system”, Col. 3, ln. 50-Col. 4, ln. 8) flowed between the thermal load 71, 82 and the one or more heat exchangers 70 (Williams Fig. 1).

Claims 1, 3, 4, 8, 10, 11, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poirier (EP 3,263,866, cited in the 10/08/2020 Information Disclosure Statement).
Regarding independent claim 1, Poirier discloses a thermal management system (Poirier Fig. 1 below) for one or more aircraft components, comprising: 
a bleed airflow source 5a, 105a at a gas turbine engine 3, 103 of the aircraft (Para. 0022, “a jet engine 3 of an airplane has a bleed air output line 5a leading bleed air from a sixth stage of the engine 3…Bleed air from a second jet engine 103 can flow through a second bleed air output line 105a”); 
one or more turbines 15a, 15b, 115a, 115b configured to expand the bleed airflow 5a, 105a, thus lowering a temperature of the bleed airflow (expanding the bleed air would naturally 
one or more heat exchangers 43, 143 in fluid communication with the one or more turbines 15a, 15b, 115a, 115b (Para. 0027-28, “The second branched consumer cooling line 33b leads through an expanded bleed air- / exhaust air heat exchanger 43 configured to cool the cooling fluid inside the first branched consumer cooling line 33b by the expanded bleed- / exhausted air from the turbines 15a, 15b fed through an expanded bleed air output line 45.”), the one or more heat exchangers 41, 43, 141, 143 configured to exchange thermal energy between the bleed airflow and a thermal load (Para. 0026-0031, “consumers A, B, C, D” utilizing a cooling fluid inside the consumer cooling line 33); and 
one or more electrical generators 19a, 19b, 119a, 119b (“two variable frequency generators 19a, 19b”) operably connected to the one or more turbines 15a, 15b, 115a, 115b , the one or more electrical generators configured to convert rotational energy of the one or more turbines to electrical energy (Para. 0023, “the two turbines 15a, 15b each drive one of the two variable frequency generators 19a, 19b… The two DC converters 21a, 21b, which very well may be AC converters, convert the electrical energy into an appropriate voltage level for electrical consumers A, B, C, D, here 270 VDC (Voltage Direct Current).”).

    PNG
    media_image2.png
    583
    865
    media_image2.png
    Greyscale

Regarding claim 3, Poirier discloses the thermal management system of claim 1, wherein the one or more turbines 15a, 15b, 115a, 115b are closely coupled to the one or more electrical generators 19a, 19b, 119a, 119b (Poirier Fig. 1 above, the turbines are coupled to the generators via gearboxes 17, 117 within the “turbo-generators” 13, 113).
Regarding claim 4, Poirier teaches the thermal management system of claim 1, wherein the one or more turbines 15a, 15b, 115a, 115b  is at least two turbines (four turbines are shown, Para. 0023, “any other number of turbines 15a, 15b may be chosen, such as one or three, for example”), and each turbine of the at least two turbines is operably connected to a different electrical generator 19a, 19b, 119a, 119b of the one or more electrical generators (Para. 0023 “the two turbines 15a, 15b each drive one of the two variable frequency generators 19a, 19b”; 
Regarding independent claim 8, Poirier discloses an aircraft comprising: 
a gas turbine engine 3, 103 (“jet engine”); 
one or more thermal loads (“consumers A, B, C, D”, Para. 0023); and 
a thermal management system 1 (Poirier Fig. 1), including: 
a bleed airflow source 5a, 105a at a gas turbine engine 3, 103 of the aircraft (Para. 0022, “a jet engine 3 of an airplane has a bleed air output line 5a leading bleed air from a sixth stage of the engine 3…Bleed air from a second jet engine 103 can flow through a second bleed air output line 105a”); 
one or more turbines 15a, 15b, 115a, 115b configured to expand the bleed airflow 5a, 105a, thus lowering a temperature of the bleed airflow (expanding the bleed air would naturally reduce its temperature), the bleed airflow driving rotation of the one or more turbines (Para. 0023, Poirier Fig. 1 above); 
one or more heat exchangers 43, 143 in fluid communication with the one or more turbines 15a, 15b, 115a, 115b (Para. 0027-28, “The second branched consumer cooling line 33b leads through an expanded bleed air- / exhaust air heat exchanger 43 configured to cool the cooling fluid inside the first branched consumer cooling line 33b by the expanded bleed- / exhausted air from the turbines 15a, 15b fed through an expanded bleed air output line 45.”), the one or more heat exchangers 41, 43, 141, 143 configured to exchange thermal energy between the bleed airflow and one or more thermal loads (Para. 0026-0031, “consumers A, B, C, D” utilizing a cooling fluid inside the consumer cooling line 33); and 
one or more electrical generators 19a, 19b, 119a, 119b (“two variable frequency generators 19a, 19b”) operably connected to the one or more turbines 15a, 15b, 115a, 115b, the one or more electrical generators configured to convert rotational energy of the one or more the two turbines 15a, 15b each drive one of the two variable frequency generators 19a, 19b… The two DC converters 21a, 21b, which very well may be AC converters, convert the electrical energy into an appropriate voltage level for electrical consumers A, B, C, D, here 270 VDC (Voltage Direct Current).”).
Regarding claim 10, Poirier discloses the aircraft of claim 8, wherein the one or more turbines 15a, 15b, 115a, 115b are closely coupled to the one or more electrical generators 19a, 19b, 119a, 119b (Poirier Fig. 1 above, the turbines are coupled to the generators via gearboxes 17, 117 within the “turbo-generators” 13, 113).
Regarding claim 11, Poirier discloses the aircraft of claim 8, wherein the one or more turbines 15a, 15b, 115a, 115b is at least two turbines (four turbines are shown, Para. 0023, “any other number of turbines 15a, 15b may be chosen, such as one or three, for example”), and each turbine of the at least two turbines is operably connected to a different electrical generator 19a, 19b, 119a, 119b of the one or more electrical generators (Para. 0023 “the two turbines 15a, 15b each drive one of the two variable frequency generators 19a, 19b”; likewise, the two turbines 115a & 115b would each drive one of the generators 119a, 119b in the same configuration as turbines 15a & 15b).
Regarding independent claim 15, Poirier discloses a method of thermal management of one or more aircraft components, comprising: 
urging a bleed airflow 5a, 105a from a bleed airflow source at a gas turbine engine (Para. 0022, “a jet engine 3 of an airplane has a bleed air output line 5a leading bleed air from a sixth stage of the engine 3…Bleed air from a second jet engine 103 can flow through a second bleed air output line 105a) of the aircraft toward one or more turbines 15a, 15b, 115a, 115b of a thermal management system 1 (Poirier Fig. 1, Para. 0023); 

urging the cooling airflow (the cooled bleed airflow from the turbines) through one or more heat exchangers for thermal energy exchange with one or more thermal loads (Para. 0018, “using the expanded bleed air from the turbo generator for cooling a consumer cooling fluid in a consumer cooling line, and preferably for cooling a DC converter”); and 
converting the rotational energy of the one or more turbines 15a, 15b, 115a, 115b to electrical energy at an electrical generator 19a, 19b, 119a, 119b operably connected to the one or more turbines (Poirier Fig. 1 above, Para. 0023, “the two turbines 15a, 15b each drive one of the two variable frequency generators 19a, 19b… The two DC converters 21a, 21b, which very well may be AC converters, convert the electrical energy into an appropriate voltage level for electrical consumers A, B, C, D, here 270 VDC (Voltage Direct Current).”).
Regarding claim 17, Poirier discloses the method of claim 15, wherein the one or more turbines is at least two turbines (four turbines are shown, Para. 0023, “any other number of turbines 15a, 15b may be chosen, such as one or three, for example”), and each turbine of the at least two turbines is operably connected to a different electrical generator 19a, 19b, 119a, 119b of the one or more electrical generators (Para. 0023 “the two turbines 15a, 15b each drive one of the two variable frequency generators 19a, 19b”; likewise, the two turbines 115a & 115b would each drive one of the generators 119a, 119b in the same configuration as turbines 15a & 15b).

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching thermal management systems for aircraft, including bleed air sourced from gas turbine engines, turbines expanding said bleed air, and heat exchangers in communication with the expanded bleed air.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741